Citation Nr: 1209861	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder (claimed as spasms).


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 1994 to September 2004, and also had 10 years, 2 months, and 23 days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for a left elbow disorder, left knee disorder, an low back disorder.  

The Veteran has requested and been scheduled for two Travel Board hearings, but did not appear for either hearing.  He most recently notified VA in December 2011 that he had been living in Alabama for the past three years.  As the hearing notices went to an address in Georgia, it is not clear that the Veteran has received notice of the hearings that were scheduled.  Nonetheless, given the favorable outcome below, the Veteran is not prejudiced with the Board proceeding with a decision in this appeal.  


FINDINGS OF FACT

1.  The Veteran's left elbow disorder was incurred in, or caused by, his military service. 

2.  The Veteran's left knee disorder was incurred in, or caused by, his military service.

3.  The Veteran's back disorder was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2.  The criteria for service connection for a left knee disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

3.  The criteria for service connection for a back disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a left elbow disorder, left knee disorder, and a back disorder.  These awards represent a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran seeks service connection for disorders of the left elbow, left knee, and low back.  He stated on his claim in April 2004 that he was involved in a Bradley accident in Bosnia in 1997 and that his present disorders are a result of these injuries.  He submitted a number of lay statements from individuals noting that they either witnessed the accident or the Veteran getting treatment for his injuries in service.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

A.  Left Elbow Disorder

The service treatment records show that in October 1995 the Veteran injured his left elbow.  He sought emergency treatment and stated that he fell on his left elbow playing football and was unable to flex his arm fully.  He did not hear a pop or snap during the injury and there was no numbness.  X-rays were normal.  The assessment was contusion to the left elbow.  There is no further mention of treatment for the elbow.  

The Veteran submitted lay statements from fellow service members noting that the Veteran was in a Bradley Fighting Vehicle in August 1997 in Bosnia when it malfunctioned and went into a ditch.  The Veteran reportedly injured his elbow at that time and continued to seek treatment in service.

On a Report of Medical History in April 2004 at the time of the Veteran's separation from service, the Veteran reported impaired use of his arms and painful shoulder, elbow, or wrist.  On the explanation section it was noted that the Veteran had a Bradley accident in 1997 in Bosnia and injured his elbow, among other areas.

The Veteran underwent a pre-discharge VA examination in May 2004.  It was noted that the Veteran had been suffering from left elbow tendonitis since 1997 due to an injury involving Bradley accident.  The symptoms of the condition were pain and soreness occurring intermittently.  He was not receiving any treatment for the condition.  Physical examination showed that the elbow joint appeared within normal limits on the left and range of motion was from 145 degrees of flexion to 0 degrees of extension, and was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Left elbow x-rays were within normal limits.  The examiner noted that for the Veteran's claimed left elbow condition there was no diagnosis because there was no pathology to render a diagnosis.

After service, the Veteran started undergoing private chiropractic treatment in November 2004, primarily for his back.  However, treatment records dated from April 2006 to December 2008 note that the Veteran had adjustments to the left elbow, as well.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from left elbow tendonitis and that this condition is related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he injured his left elbow in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he injured his left elbow in service and continues to suffer from left elbow symptoms after service.  The Veteran's records are internally consistent, as evidenced by the service treatment records noting the football injury in October 1995 and the Bradley incident in 1997, as noted at separation from service in April 2004.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a VA examiner in May 2004 found that the Veteran had left elbow tendonitis related to the Bradley accident in 1997.  Although the examiner went on to find that the Veteran did not have a diagnosed condition, this is in conflict with the report that he, in fact, has tendonitis in the left elbow.  The severity of the disorder is not relevant in determining the issue of service connection, only whether or not the Veteran has a present disorder related to his military service.  See 38 C.F.R. § 3.303.  Private chiropractic records note continued treatment for the Veteran's left elbow, as well.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of left elbow tendonitis related to the in-service injury to the left elbow, and credible supporting evidence of the occurrence of injuries to the elbow in service, the Board concludes that the evidence supports the grant of service connection for a left elbow disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a left elbow disorder is granted.

B.  Left Knee Disorder

The service treatment records show that on a June 1992 appointment examination the Veteran had abrasions on the bilateral knees.  However, clinical evaluation of the lower extremities was normal.  An August 1997 treatment record notes a left knee injury four days ago.  The Veteran stated that he was running and felt pain in his knee.  He had a history of hyperextension of the knee in either 1992 or 1994.  Physical examination showed some edema.  The assessment was patella tendonitis.  The Veteran was given Motrin and an Ace wrap.  An August 1997 urgent care note indicates a football hyperextension injury to the left knee in 1994.  The Veteran complained of constant pain in the front of the knee in 1997 for the past 14 days.  X-rays were negative.  The assessment was left knee subcutaneous infrapatellar bursitis versus lateral meniscus.  

A January 2003 treatment record notes a history of chronic intermittent knee pain increased with weight-bearing activities.  An April 2004 Report of Medical History notes complaints of knee trouble (e.g., locking, giving out, pain or ligament injury, etc.).  In the explanation section the Veteran stated that he was in a Bradley accident in 1997 in Bosnia and had a knee injury.

The Veteran also submitted a number of lay statements from fellow service members noting that the Veteran was involved in a Bradley fighting vehicle accident in Bosnia and that they witnessed him injuring his knee and continue to receive treatment for the knee.

On a pre-discharge May 2004 VA examination report it was noted that the Veteran had been suffering from tendonitis in the left knee since 1997 due to an injury involving a Bradley vehicle.  The Veteran described symptoms of soreness and pain that occurred intermittently.  Physical examination of the left knee showed that flexion was to 140 degrees and extension was to 0 degrees, with no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance or incoordination.  The examiner commented that for the Veteran's claimed left knee condition, there was no diagnosis because there was no pathology to render a diagnosis.

In analyzing the pertinent facts, initially the Board notes that there is evidence of a possible left knee disorder prior to service.  Some of the service treatment records note a previous hyper-extension injury to the knee that possibly occurred prior to service.  A 1992 treatment notes abrasion on the knees.  There are no entrance records noting a pre-existing knee disability, however.  Nor is there clear and unmistakable evidence of a pre-existing knee disability.  Thus, the Veteran's left knee is presumed sound at entry into service.  See 38 C.F.R. § 3.304(b).

After a careful review of the evidence of record, the Board finds that the Veteran suffers from left knee tendonitis and that this condition is related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he injured his left knee in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he injured his left knee in service and continues to suffer from left knee symptoms after service.  The Veteran's records are internally consistent, as evidenced by the service treatment records noting injury to the left knee in August 1997, complaints of ongoing left knee pain in 2003, and the Bradley incident in 1997, as noted at separation from service in April 2004.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a VA examiner in May 2004 found that the Veteran had left knee tendonitis related to the Bradley accident in 1997.  Although the examiner went on to find that the Veteran did not have a diagnosed condition, this is in conflict with the report that he, in fact, has tendonitis in the left knee.  The severity of the disorder is not relevant in determining the issue of service connection, only whether or not the Veteran has a present disorder related to his military service.  See 38 C.F.R. § 3.303.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of left knee tendonitis related to the in-service injury to the left knee, and credible supporting evidence of the occurrence of injuries to the knee in service, the Board concludes that the evidence supports the grant of service connection for a left knee disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a left knee disorder is granted.

C.  Back Disorder

The service treatment records show a complaint of low back pain in June 1996.  The Veteran stated that he had severe pain in the lower back with moving.  Objective evaluation showed that the Veteran did not appear to be in severe pain but had difficulty sitting and limited range of motion.  The assessment was low back pain.  

A June 1999 treatment record notes that the Veteran was seen for a follow-up for low back pain.  Objective evaluation showed that the back was tender to palpation.  The assessment was low back pain.  Physical therapy was continued.  

A January 2003 treatment record notes complaints of chronic intermittent back pain aggravated with weight-bearing activities.  On his Report of Medical History in April 2004 the Veteran complained of recurrent back pain or any back problem.  In the explanation section he stated that he had back spasms from a Bradley accident in 1997 in Bosnia.

The Veteran also submitted numerous statements from fellow service members noting that the Veteran was in a Bradley fighting vehicle in Bosnia in 1997 when it malfunctioned and fell into a ditch.  They recalled the Veteran suffering an injury to his back and subsequent treatment in service.

The Veteran underwent a pre-discharge VA examination in May 2004.  The Veteran reported that he had been suffering from back pain for six years.  The pain occurred once a month lasting for three days.  It was localized pain and characterized by squeezing, burning, sharp, and cramping in nature.  The pain was elicited by physical activity.  Physical examination showed no complaints of tenderness, radiating pain on movement, or spasms in the low back.  Straight leg raises were negative.  Range of motion studies showed that flexion was to 90 degrees and extension to 30 degrees.  X-rays of the lumbar spine were negative.  The examiner commented that for the Veteran's lower back condition with spasms, there was no diagnosis because there was no pathology to render a diagnosis.

The Veteran subsequently started receiving private chiropractic treatment in November 2004.  A November 2004 record notes that the Veteran was assessed as having probable lumbo-sacral facet disorder/syndrome as a result of chronic over-use injury.  The Veteran continued to receive private chiropractic treatment through April 2010.  A January 2010 treatment record notes that the Veteran continued to experience lower back pain.  Healing was often incomplete and resulted in weakening of supporting structures.  It was noted that instability in the area resulted in disc degeneration and spondylosis.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a back disorder and that this condition is related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he injured his back in service and has suffered from back pain in service and since service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he injured his back in service and continues to suffer from back symptoms after service.  The Veteran's records are internally consistent, as evidenced by the service treatment records noting complaints of back pain and injury to the back from a Bradley incident in 1997, as noted at separation from service in April 2004.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Veteran also has submitted numerous lay statements from individuals in service who reportedly witnessed the Veteran's Bradley vehicle accident in Bosnia in 1997 causing injury to the back and requiring subsequent treatment.  

Finally, the Board finds it significant that the Veteran has sought treatment for his back disorder since a few months after separation from service in November 2004 and was assessed as having a probable lumbosacral facet disorder due to overuse at that time.  He also presently has a diagnosis of spondylosis and disc degeneration, as noted in January 2010.  While the VA examiner in May 2004 found that the Veteran did not have a diagnosed condition in the low back, this is in conflict with subsequent findings in November 2004 and January 2010.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is medical evidence of treatment for and diagnosis of a back disorder since a few months after separation from service, and credible supporting evidence of the occurrence of injuries to the back in service, the Board concludes that the evidence supports the grant of service connection for a low back disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a low back disorder is granted.


ORDER

Entitlement to service connection for a left elbow disorder is granted.

Entitlement to service connection for a left knee disorder is granted.

Entitlement to service connection for a low back disorder is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


